WILSON, Justice.
Appellant, alleging it was assignee of a moving company, sued appellee for commissions alleged to be owed by the latter to the assignor. Appellant abandoned its action on a sworn account. Appellee pleaded payment, and other defenses unnecessary to be noticed. The court instructed a verdict for appellee.
Appellant introduced in evidence a series of assignments from the moving company assignor which recited transfer to appellant of “Bill Numbers” corresponding to the numbers on attached bills of lading in stated amounts.
Appellant seeks to convince us the assignments were valid. This is not the problem. The proof failed to show any debt was due from appellee. Appellant proved, in effect, that it purchased accounts receivable. It showed only the assignment, but failed to raise any issue that assignor had an enforceable chose or interest therein subject to its disposition, or that the purported chose assigned constituted a cause of action against appellee. In the absence of such proof the court properly instructed a verdict. Briscoe v. Texas Gen. Ins. Agency, Tex.Civ.App., 60 S.W.2d 814; Warren v. Sigmond Rothschild Co., Tex.Civ.App., 240 S.W. 1031; Jones v. Cunningham, Tex.Civ.App., 15 S.W. 38; 6 Tex.Jur.2d 452; 6 C.J. S. Assignments § 139, p. 1198; 6 Am.Jur.2d 315.
Affirmed.